

115 HR 4796 IH: Uniting and Securing America Act of 2018
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4796IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Hurd (for himself, Mr. Aguilar, Mr. Upton, Ms. Ros-Lehtinen, Mr. Dent, Mr. Amodei, Mr. Barton, Ms. Stefanik, Mr. Valadao, Mr. Faso, Mr. Denham, Mr. Lance, Mr. Katko, Mr. Fitzpatrick, Mrs. Love, Mrs. Brooks of Indiana, Miss González-Colón of Puerto Rico, Mr. Newhouse, Mr. Stivers, Mr. Shuster, Mr. Costello of Pennsylvania, Mr. King of New York, Mr. Knight, Mr. Reichert, Mr. Flores, Mr. Bacon, Ms. Sewell of Alabama, Mr. Welch, Ms. Clarke of New York, Ms. Roybal-Allard, Ms. Michelle Lujan Grisham of New Mexico, Mr. O'Halleran, Mr. Crist, Mr. Carbajal, Ms. Sinema, Ms. Rosen, Mr. Ruiz, Mr. Cuellar, Ms. Eddie Bernice Johnson of Texas, Ms. Judy Chu of California, Mr. Peters, Mr. Schneider, Ms. Lofgren, Mr. Gottheimer, Mrs. Bustos, Mr. Himes, Mr. Polis, Mr. Richmond, Miss Rice of New York, and Ms. DelBene) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Education and the Workforce, Energy and Commerce, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide relief from removal and adjustment of status of certain individuals who are long-term
			 United States residents and who entered the United States before reaching
			 the age of 18, improve border security, foster United States engagement in
			 Central America, and for other purposes.
	1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Uniting and Securing America Act of 2018 or as the USA Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Adjustment of Status for Certain Individuals who Entered the United States as Children
					Sec. 101. Definitions.
					Sec. 102. Permanent resident status on a conditional basis for certain long-term residents who
			 entered the United States as children.
					Sec. 103. Terms of permanent resident status on a conditional basis.
					Sec. 104. Removal of conditional basis of permanent resident status.
					Sec. 105. Documentation requirements.
					Sec. 106. Rulemaking.
					Sec. 107. Confidentiality of information.
					Sec. 108. Restoration of State option to determine residency for purposes of higher education
			 benefits.
					Title II—Secure Miles with All Resources and Technology
					Sec. 201. Definitions.
					Subtitle A—Infrastructure and Equipment
					Sec. 211. Strengthening the requirements for border security technology along the southern border.
					Sec. 212. Comprehensive southern border strategy.
					Sec. 213. Control or eradication of carrizo cane and salt cedar.
					Sec. 214. Air and Marine Operations flight hours.
					Sec. 215. Ports of entry infrastructure.
					Subtitle B—Grants
					Sec. 221. Operation Stonegarden.
					Sec. 222. Southern border region emergency communications grant.
					Title III—Reducing Significant Delays in Immigration Court
					Sec. 301. Eliminate immigration court backlogs.
					Sec. 302. Improved training for immigration judges and members of the Board of Immigration Appeals.
					Sec. 303. New technology to improve court efficiency.
					Title IV—Advancing Reforms in Central America to Address the Factors Driving Migration
					Sec. 401. Definitions.
					Subtitle A—Effectively Coordinating United States Engagement in Central America
					Sec. 411. United States coordinator for engagement in Central America.
					Subtitle B—Targeting Assistance to Appropriate Communities in the Northern Triangle
					Sec. 421. Targeting assistance to appropriate communities.
					Subtitle C—Regional Millennium Challenge Corporation Compacts
					Sec. 431. MCC compacts.
					Subtitle D—United States Leadership for Engaging International Donors and Partners
					Sec. 441. Requirement for strategy to secure support of international donors and partners.
				
			IAdjustment of Status for Certain Individuals who Entered the United States as Children
 101.DefinitionsIn this title: (1)In generalExcept as otherwise specifically provided, any term used in this title that is used in the immigration laws shall have the meaning given such term in the immigration laws.
 (2)DACAThe term DACA means deferred action granted to an alien pursuant to the Deferred Action for Childhood Arrivals program announced by President Obama on June 15, 2012.
 (3)DisabilityThe term disability has the meaning given such term in section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1)).
 (4)Early childhood education programThe term early childhood education program has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (5)Elementary school; high school; secondary schoolThe terms elementary school, high school, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)Immigration lawsThe term immigration laws has the meaning given such term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)).
 (7)Institution of higher educationThe term institution of higher education— (A)except as provided in subparagraph (B), has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and
 (B)does not include an institution of higher education outside of the United States. (8)Permanent resident status on a conditional basisThe term permanent resident status on a conditional basis means status as an alien lawfully admitted for permanent residence on a conditional basis under this title.
 (9)Poverty lineThe term poverty line has the meaning given such term in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902).
 (10)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Homeland Security. (11)Uniformed servicesThe term Uniformed Services has the meaning given the term uniformed services in section 101(a) of title 10, United States Code.
				102.Permanent resident status on a conditional basis for certain long-term residents who entered the
			 United States as children
 (a)Conditional Basis for StatusNotwithstanding any other provision of law, and except as provided in subsection (c)(2) of section 104, an alien shall be considered, at the time of obtaining the status of an alien lawfully admitted for permanent residence under this section, to have obtained such status on a conditional basis subject to the provisions under this title.
				(b)Requirements
 (1)In generalNotwithstanding any other provision of law, the Secretary shall cancel the removal of, and adjust to the status of an alien lawfully admitted for permanent residence on a conditional basis, or without such conditional basis as provided in subsection (c)(2) of section 104, an alien who is inadmissible or deportable from the United States or is in temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), if—
 (A)the alien has been continuously physically present in the United States since December 31, 2013; (B)the alien was younger than 18 years of age on the date on which the alien initially entered the United States;
 (C)subject to paragraphs (2) and (3), the alien— (i)is not inadmissible under paragraph (2), (3), (6)(E), (6)(G), (8), (10)(A), (10)(C), or (10)(D) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));
 (ii)has not ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion; and
 (iii)other than an offense under State or local law for which an essential element was the alien’s immigration status, a minor traffic offense, or a violation of this title, has not been convicted of—
 (I)any offense under Federal or State law punishable by a maximum term of imprisonment of more than 1 year;
 (II)any combination of offenses under Federal or State law, for which the alien was sentenced to imprisonment for a total of more than 1 year; or
 (III)a crime of domestic violence (as such term is defined in section 237(a)(2)(E)(i) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)(E)(i))), unless—
 (aa)the alien has filed an application under section 101(a)(15)(T), 101(a)(15)(U), 106, or 240A(b)(2) of the Immigration and Nationality Act or section 244(a)(3) of such Act (as in effect on March 31, 1997);
 (bb)the alien is a VAWA self-petitioner for immigration relief, as defined in section 101(a)(51) of the Immigration and Nationality Act;
 (cc)the alien provides evidence that the alien’s crime of domestic violence is related to her or his having been a victim herself or himself of domestic violence, sexual assault, stalking, child abuse or neglect, elder abuse or neglect, human trafficking, having been battered or subjected to extreme cruelty, having been a victim of criminal activity described in section 101(a)(15)(U)(iii) of the Immigration and Nationality Act; or
 (dd)the alien is a witness involved in a pending criminal or government agency investigation or prosecution related to the crime of domestic violence; and
 (D)the alien— (i)has been admitted to an institution of higher education;
 (ii)has earned a high school diploma or a commensurate alternative award from a public or private high school, or has obtained a general education development certificate recognized under State law or a high school equivalency diploma in the United States; or
 (iii)is enrolled in secondary school or in an education program assisting students in— (I)obtaining a regular high school diploma or its recognized equivalent under State law; or
 (II)in passing a general educational development exam, a high school equivalence diploma examination, or other similar State-authorized exam.
 (2)WaiverWith respect to any benefit under this title, the Secretary may waive subclauses (I), (II), and (III) of subsection (b)(1)(C)(iii) of this section, and the grounds of inadmissibility under paragraph (2), (6)(E), (6)(G), or (10)(D) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) for humanitarian purposes, family unity, or if the waiver is otherwise in the public interest.
 (3)Treatment of expunged convictionsFor purposes of cancellation of removal, adjustment to permanent resident status on a conditional basis, or other adjustment of status, the term conviction does not include an adjudication or judgment of guilt that has been dismissed, expunged, deferred, annulled, invalidated, withheld, sealed, vacated, pardoned, an order of probation without entry of judgment, or any similar rehabilitative disposition.
 (4)DACA recipientsThe Secretary shall cancel the removal of, and adjust to the status of an alien lawfully admitted for permanent residence on a conditional basis, an alien who was granted DACA unless the alien has engaged in conduct since the alien was granted DACA that would make the alien ineligible for DACA.
					(5)Application fee
 (A)In generalThe Secretary shall require an alien applying for permanent resident status on a conditional basis under this section to pay a reasonable fee that is commensurate with the cost of processing the application.
 (B)ExemptionAn applicant may be exempted from paying the fee required under subparagraph (A) if the alien— (i) (I)is younger than 18 years of age;
 (II)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent poverty line; and
 (III)is in foster care or otherwise lacking any parental or other familial support; (ii)is younger than 18 years of age and is homeless;
							(iii)
 (I)cannot care for himself or herself because of a serious, chronic disability; and (II)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line; or
								(iv)
 (I)during the 12-month period immediately preceding the date on which the alien files an application under this section, accumulated $10,000 or more in debt as a result of unreimbursed medical expenses incurred by the alien or an immediate family member of the alien; and
 (II)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line.
 (6)Submission of biometric and biographic dataThe Secretary may not grant an alien permanent resident status on a conditional basis under this section unless the alien submits biometric and biographic data, in accordance with procedures established by the Secretary. The Secretary shall provide an alternative procedure for aliens who are unable to provide such biometric or biographic data because of a physical impairment.
					(7)Background checks
 (A)Requirement for background checksThe Secretary shall utilize biometric, biographic, and other data that the Secretary determines appropriate—
 (i)to conduct security and law enforcement background checks of an alien seeking permanent resident status on a conditional basis under this section; and
 (ii)to determine whether there is any criminal, national security, or other factor that would render the alien ineligible for such status.
 (B)Completion of background checksThe security and law enforcement background checks of an alien required under subparagraph (A) shall be completed, to the satisfaction of the Secretary, before the date on which the Secretary grants such alien permanent resident status on a conditional basis under this section.
						(8)Medical examination
 (A)RequirementAn alien applying for permanent resident status on a conditional basis under this section shall undergo a medical examination.
 (B)Policies and proceduresThe Secretary, with the concurrence of the Secretary of Health and Human Services, shall prescribe policies and procedures for the nature and timing of the examination required under subparagraph (A).
 (9)Military selective serviceAn alien applying for permanent resident status on a conditional basis under this section shall establish that the alien has registered under the Military Selective Service Act (50 U.S.C. 3801 et seq.), if the alien is subject to registration under such Act.
					(c)Determination of continuous presence
 (1)Termination of continuous periodAny period of continuous physical presence in the United States of an alien who applies for permanent resident status on a conditional basis under this section shall not terminate when the alien is served a notice to appear under section 239(a) of the Immigration and Nationality Act (8 U.S.C. 1229(a)).
					(2)Treatment of certain breaks in presence
 (A)In generalExcept as provided in subparagraphs (B) and (C), an alien shall be considered to have failed to maintain continuous physical presence in the United States under subsection (b)(1)(A) if the alien has departed from the United States for any period exceeding 90 days or for any periods, in the aggregate, exceeding 180 days.
 (B)Extensions for extenuating circumstancesThe Secretary may extend the time periods described in subparagraph (A) for an alien who demonstrates that the failure to timely return to the United States was due to extenuating circumstances beyond the alien’s control, including the serious illness of the alien, or death or serious illness of a parent, grandparent, sibling, or child of the alien.
 (C)Travel authorized by the secretaryAny period of travel outside of the United States by an alien that was authorized by the Secretary may not be counted toward any period of departure from the United States under subparagraph (A).
						(d)Limitation on Removal of Certain Aliens
 (1)In generalThe Secretary or the Attorney General may not remove an alien who appears prima facie eligible for relief under this section.
 (2)Aliens subject to removalThe Secretary shall provide a reasonable opportunity to apply for relief under this section to any alien who requests such an opportunity or who appears prima facie eligible for relief under this section if the alien is in removal proceedings, is the subject of a final removal order, or is the subject of a voluntary departure order.
					(3)Certain aliens enrolled in elementary or secondary school
 (A)Stay of removalThe Attorney General shall stay the removal proceedings of an alien who— (i)meets all the requirements under subparagraphs (A), (B), and (C) of subsection (b)(1), subject to paragraphs (2) and (3) of such subsection;
 (ii)is at least 5 years of age; and (iii)is enrolled in an elementary school, a secondary school, or an early childhood education program.
 (B)Commencement of removal proceedingsThe Secretary may not commence removal proceedings for an alien described in subparagraph (A). (C)EmploymentAn alien whose removal is stayed pursuant to subparagraph (A) or who may not be placed in removal proceedings pursuant to subparagraph (B) shall, upon application to the Secretary, be granted an employment authorization document.
 (D)Lift of stayThe Secretary or Attorney General may not lift the stay granted to an alien under subparagraph (A) unless the alien ceases to meet the requirements under such subparagraph.
 (e)Exemption from Numerical LimitationsNothing in this section or in any other law may be construed to apply a numerical limitation on the number of aliens who may be granted permanent resident status, on a conditional basis or otherwise, under this title.
				103.Terms of permanent resident status on a conditional basis
 (a)Period of StatusPermanent resident status on a conditional basis is— (1)valid for a period of 8 years, unless such period is extended by the Secretary; and
 (2)subject to termination under subsection (c). (b)Notice of RequirementsAt the time an alien obtains permanent resident status on a conditional basis, the Secretary shall provide notice to the alien regarding the provisions of this title and the requirements to have the conditional basis of such status removed.
 (c)Termination of StatusThe Secretary may terminate the permanent resident status on a conditional basis of an alien only if the Secretary—
 (1)determines that the alien ceases to meet the requirements under paragraph (1)(C) of section 102(b), subject to paragraphs (2) and (3) of that section; and
 (2)prior to the termination, provides the alien— (A)notice of the proposed termination; and
 (B)the opportunity for a hearing to provide evidence that the alien meets such requirements or otherwise contest the termination.
						(d)Return to Previous Immigration Status
 (1)In generalExcept as provided in paragraph (2), an alien whose permanent resident status on a conditional basis expires under subsection (a)(1) or is terminated under subsection (c) or whose application for such status is denied shall return to the immigration status that the alien had immediately before receiving permanent resident status on a conditional basis or applying for such status, as appropriate.
 (2)Special rule for temporary protected statusAn alien whose permanent resident status on a conditional basis expires under subsection (a)(1) or is terminated under subsection (c) or whose application for such status is denied and who had temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) immediately before receiving or applying for such permanent resident status on a conditional basis, as appropriate, may not return to such temporary protected status if—
 (A)the relevant designation under section 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)) has been terminated; or
 (B)the Secretary determines that the reason for terminating the permanent resident status on a conditional basis renders the alien ineligible for such temporary protected status.
						104.Removal of conditional basis of permanent resident status
				(a)Eligibility for Removal of Conditional Basis
 (1)In generalSubject to paragraph (2), the Secretary shall remove the conditional basis of an alien’s permanent resident status granted under this title and grant the alien status as an alien lawfully admitted for permanent residence if the alien—
 (A)is described in paragraph (1)(C) of section 102(b), subject to paragraphs (2) and (3) of that section;
 (B)has not abandoned the alien’s residence in the United States; and (C) (i)has acquired a degree from an institution of higher education or has completed at least 2 years, in good standing, in a postsecondary vocational program or in a program for a bachelor’s degree or higher degree in the United States;
 (ii)has served in the Uniformed Services for at least the period for which the alien was obligated to serve on active duty and, if discharged, received an honorable discharge; or
 (iii)has been employed for periods totaling at least 3 years and at least 80 percent of the time that the alien has had a valid employment authorization, except that any period during which the alien is not employed while having a valid employment authorization and is enrolled in an institution of higher education, a secondary school, or an education program described in section 3(b)(1)(D)(iii), shall not count toward the time requirements under this clause.
 (2)Hardship exceptionThe Secretary shall remove the conditional basis of an alien’s permanent resident status and grant the alien status as an alien lawfully admitted for permanent residence if the alien—
 (A)satisfies the requirements under subparagraphs (A) and (B) of paragraph (1); (B)demonstrates compelling circumstances for the inability to satisfy the requirements under subparagraph (C) of such paragraph; and
 (C)demonstrates that— (i)the alien has a disability;
 (ii)the alien is a full-time caregiver of a minor child; or (iii)the removal of the alien from the United States would result in extreme hardship to the alien or the alien’s spouse, parent, or child who is a national of the United States or is lawfully admitted for permanent residence.
							(3)Citizenship requirement
 (A)In generalExcept as provided in subparagraph (B), the conditional basis of an alien’s permanent resident status granted under this title may not be removed unless the alien demonstrates that the alien satisfies the requirements under section 312(a) of the Immigration and Nationality Act (8 U.S.C. 1423(a)).
 (B)ExceptionSubparagraph (A) shall not apply to an alien who is unable to meet the requirements under such section 312(a) due to disability.
						(4)Application fee
 (A)In generalThe Secretary shall require aliens applying for lawful permanent resident status under this section to pay a reasonable fee that is commensurate with the cost of processing the application.
 (B)ExemptionAn applicant may be exempted from paying the fee required under subparagraph (A) if the alien— (i) (I)is younger than 18 years of age;
 (II)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line; and
 (III)is in foster care or otherwise lacking any parental or other familial support; (ii)is younger than 18 years of age and is homeless;
							(iii)
 (I)cannot care for himself or herself because of a serious, chronic disability; and (II)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line; or
								(iv)
 (I)during the 12-month period immediately preceding the date on which the alien files an application under this section, the alien accumulated $10,000 or more in debt as a result of unreimbursed medical expenses incurred by the alien or an immediate family member of the alien; and
 (II)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line.
 (5)Submission of biometric and biographic dataThe Secretary may not remove the conditional basis of an alien’s permanent resident status unless the alien submits biometric and biographic data, in accordance with procedures established by the Secretary. The Secretary shall provide an alternative procedure for applicants who are unable to provide such biometric data because of a physical impairment.
					(6)Background checks
 (A)Requirement for background checksThe Secretary shall utilize biometric, biographic, and other data that the Secretary determines appropriate—
 (i)to conduct security and law enforcement background checks of an alien applying for removal of the conditional basis of the alien’s permanent resident status; and
 (ii)to determine whether there is any criminal, national security, or other factor that would render the alien ineligible for removal of such conditional basis.
 (B)Completion of background checksThe security and law enforcement background checks of an alien required under subparagraph (A) shall be completed, to the satisfaction of the Secretary, before the date on which the Secretary removes the conditional basis of the alien’s permanent resident status.
						(b)Treatment for Purposes of Naturalization
 (1)In generalFor purposes of title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), an alien granted permanent resident status on a conditional basis shall be considered to have been admitted to the United States, and be present in the United States, as an alien lawfully admitted for permanent residence.
 (2)Limitation on application for naturalizationAn alien may not apply for naturalization while the alien is in permanent resident status on a conditional basis.
					(c)Timing of Approval of Lawful Permanent Residence Status
 (1)In generalAn alien granted lawful permanent residence on a conditional basis under this title may apply to have such conditional basis removed at any time after such alien has met the eligibility requirements set forth in subsection (a).
 (2)Approval with regard to initial applicationsThe Secretary shall provide lawful permanent residence status without conditional basis to any alien who demonstrates eligibility for lawful permanent residence status on a conditional basis under section 102, if such alien has already fulfilled the requirements of subsection (a) at the time such alien first submits an application for benefits under this title.
					105.Documentation requirements
 (a)Documents Establishing IdentityAn alien’s application for permanent resident status on a conditional basis may include, as proof of identity—
 (1)a passport or national identity document from the alien’s country of origin that includes the alien’s name and the alien’s photograph or fingerprint;
 (2)the alien’s birth certificate and an identity card that includes the alien’s name and photograph; (3)a school identification card that includes the alien’s name and photograph, and school records showing the alien’s name and that the alien is or was enrolled at the school;
 (4)a Uniformed Services identification card issued by the Department of Defense; (5)any immigration or other document issued by the United States Government bearing the alien’s name and photograph; or
 (6)a State-issued identification card bearing the alien’s name and photograph. (b)Documents Establishing Continuous Physical Presence in the United StatesTo establish that an alien has been continuously physically present in the United States, as required under section 102(b)(1)(A), or to establish that an alien has not abandoned residence in the United States, as required under section 104(a)(1)(B), the alien may submit documents to the Secretary, including—
 (1)employment records that include the employer’s name and contact information; (2)records from any educational institution the alien has attended in the United States;
 (3)records of service from the Uniformed Services; (4)official records from a religious entity confirming the alien’s participation in a religious ceremony;
 (5)passport entries; (6)a birth certificate for a child who was born in the United States;
 (7)automobile license receipts or registration; (8)deeds, mortgages, or rental agreement contracts;
 (9)tax receipts; (10)insurance policies;
 (11)remittance records; (12)rent receipts or utility bills bearing the alien’s name or the name of an immediate family member of the alien, and the alien’s address;
 (13)copies of money order receipts for money sent in or out of the United States; (14)dated bank transactions; or
 (15)two or more sworn affidavits from individuals who are not related to the alien who have direct knowledge of the alien’s continuous physical presence in the United States, that contain—
 (A)the name, address, and telephone number of the affiant; and (B)the nature and duration of the relationship between the affiant and the alien.
 (c)Documents Establishing Initial Entry Into the United StatesTo establish under section 102(b)(1)(B) that an alien was younger than 18 years of age on the date on which the alien initially entered the United States, an alien may submit documents to the Secretary, including—
 (1)an admission stamp on the alien’s passport; (2)records from any educational institution the alien has attended in the United States;
 (3)any document from the Department of Justice or the Department of Homeland Security stating the alien’s date of entry into the United States;
 (4)hospital or medical records showing medical treatment or hospitalization, the name of the medical facility or physician, and the date of the treatment or hospitalization;
 (5)rent receipts or utility bills bearing the alien’s name or the name of an immediate family member of the alien, and the alien’s address;
 (6)employment records that include the employer’s name and contact information; (7)official records from a religious entity confirming the alien’s participation in a religious ceremony;
 (8)a birth certificate for a child who was born in the United States; (9)automobile license receipts or registration;
 (10)deeds, mortgages, or rental agreement contracts; (11)tax receipts;
 (12)travel records; (13)copies of money order receipts sent in or out of the country;
 (14)dated bank transactions; (15)remittance records; or
 (16)insurance policies. (d)Documents Establishing Admission to an Institution of Higher EducationTo establish that an alien has been admitted to an institution of higher education, the alien shall submit to the Secretary a document from the institution of higher education certifying that the alien—
 (1)has been admitted to the institution; or (2)is currently enrolled in the institution as a student.
 (e)Documents Establishing Receipt of a Degree from an Institution of Higher EducationTo establish that an alien has acquired a degree from an institution of higher education in the United States, the alien shall submit to the Secretary a diploma or other document from the institution stating that the alien has received such a degree.
				(f)Documents Establishing Receipt of High School Diploma, General Educational Development Certificate,
 or a Recognized EquivalentTo establish that an alien has earned a high school diploma or a commensurate alternative award from a public or private high school, or has obtained a general educational development certificate recognized under State law or a high school equivalency diploma in the United States, the alien shall submit to the Secretary—
 (1)a high school diploma, certificate of completion, or other alternate award; (2)a high school equivalency diploma or certificate recognized under State law; or
 (3)evidence that the alien passed a State-authorized exam, including the general educational development exam, in the United States.
 (g)Documents Establishing Enrollment in an Educational ProgramTo establish that an alien is enrolled in any school or education program described in section 102(b)(1)(D)(iii), 102(d)(3)(A)(iii), or 104(a)(1)(C), the alien shall submit school records from the United States school that the alien is currently attending that include—
 (1)the name of the school; and (2)the alien’s name, periods of attendance, and current grade or educational level.
 (h)Documents Establishing Exemption from Application FeesTo establish that an alien is exempt from an application fee under section 102(b)(5)(B) or 104(a)(4)(B), the alien shall submit to the Secretary the following relevant documents:
 (1)Documents to establish ageTo establish that an alien meets an age requirement, the alien shall provide proof of identity, as described in subsection (a), that establishes that the alien is younger than 18 years of age.
 (2)Documents to establish incomeTo establish the alien’s income, the alien shall provide— (A)employment records that have been maintained by the Social Security Administration, the Internal Revenue Service, or any other Federal, State, or local government agency;
 (B)bank records; or (C)at least 2 sworn affidavits from individuals who are not related to the alien and who have direct knowledge of the alien’s work and income that contain—
 (i)the name, address, and telephone number of the affiant; and (ii)the nature and duration of the relationship between the affiant and the alien.
							(3)Documents to establish foster care, lack of familial support, homelessness, or serious, chronic
 disabilityTo establish that the alien was in foster care, lacks parental or familial support, is homeless, or has a serious, chronic disability, the alien shall provide at least 2 sworn affidavits from individuals who are not related to the alien and who have direct knowledge of the circumstances that contain—
 (A)a statement that the alien is in foster care, otherwise lacks any parental or other familiar support, is homeless, or has a serious, chronic disability, as appropriate;
 (B)the name, address, and telephone number of the affiant; and (C)the nature and duration of the relationship between the affiant and the alien.
 (4)Documents to establish unpaid medical expenseTo establish that the alien has debt as a result of unreimbursed medical expenses, the alien shall provide receipts or other documentation from a medical provider that—
 (A)bear the provider’s name and address; (B)bear the name of the individual receiving treatment; and
 (C)document that the alien has accumulated $10,000 or more in debt in the past 12 months as a result of unreimbursed medical expenses incurred by the alien or an immediate family member of the alien.
 (i)Documents Establishing Qualification for Hardship ExemptionTo establish that an alien satisfies one of the criteria for the hardship exemption set forth in section 104(a)(2)(A)(iii), the alien shall submit to the Secretary at least 2 sworn affidavits from individuals who are not related to the alien and who have direct knowledge of the circumstances that warrant the exemption, that contain—
 (1)the name, address, and telephone number of the affiant; and (2)the nature and duration of the relationship between the affiant and the alien.
 (j)Documents Establishing Service in the Uniformed ServicesTo establish that an alien has served in the Uniformed Services for at least the period for which the alien was obligated to serve on active duty and, if discharged, received an honorable discharge, the alien shall submit to the Secretary—
 (1)a Department of Defense form DD–214; (2)a National Guard Report of Separation and Record of Service form 22;
 (3)personnel records for such service from the appropriate Uniformed Service; or (4)health records from the appropriate Uniformed Service.
					(k)Documents Establishing Employment
 (1)In generalAn alien may satisfy the employment requirement under section 104(a)(1)(C)(iii) by submitting records that—
 (A)establish compliance with such employment requirement; and (B)have been maintained by the Social Security Administration, the Internal Revenue Service, or any other Federal, State, or local government agency.
 (2)Other documentsAn alien who is unable to submit the records described in paragraph (1) may satisfy the employment requirement by submitting at least 2 types of reliable documents that provide evidence of employment, including—
 (A)bank records; (B)business records;
 (C)employer records; (D)records of a labor union, day labor center, or organization that assists workers in employment;
 (E)sworn affidavits from individuals who are not related to the alien and who have direct knowledge of the alien’s work, that contain—
 (i)the name, address, and telephone number of the affiant; and (ii)the nature and duration of the relationship between the affiant and the alien; and
 (F)remittance records. (l)Authority To Prohibit Use of Certain DocumentsIf the Secretary determines, after publication in the Federal Register and an opportunity for public comment, that any document or class of documents does not reliably establish identity or that permanent resident status on a conditional basis is being obtained fraudulently to an unacceptable degree, the Secretary may prohibit or restrict the use of such document or class of documents.
				106.Rulemaking
 (a)Initial PublicationNot later than 90 days after the date of the enactment of this Act, the Secretary shall publish regulations implementing this title in the Federal Register. Such regulations shall allow eligible individuals to immediately apply affirmatively for the relief available under section 102 without being placed in removal proceedings.
 (b)Interim RegulationsNotwithstanding section 553 of title 5, United States Code, the regulations published pursuant to subsection (a) shall be effective, on an interim basis, immediately upon publication in the Federal Register, but may be subject to change and revision after public notice and opportunity for a period of public comment.
 (c)Final RegulationsNot later than 180 days after the date on which interim regulations are published under this section, the Secretary shall publish final regulations implementing this title.
 (d)Paperwork Reduction ActThe requirements under chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to any action to implement this title. 107.Confidentiality of information (a)In GeneralThe Secretary may not disclose or use information provided in applications filed under this title or in requests for DACA for the purpose of immigration enforcement.
 (b)Referrals ProhibitedThe Secretary may not refer any individual who has been granted permanent resident status on a conditional basis or who was granted DACA to U.S. Immigration and Customs Enforcement, U.S. Customs and Border Protection, or any designee of either such entity.
 (c)Limited ExceptionNotwithstanding subsections (a) and (b), information provided in an application for permanent resident status on a conditional basis or a request for DACA may be shared with Federal security and law enforcement agencies—
 (1)for assistance in the consideration of an application for permanent resident status on a conditional basis;
 (2)to identify or prevent fraudulent claims; (3)for national security purposes; or
 (4)for the investigation or prosecution of any felony not related to immigration status. (d)PenaltyAny person who knowingly uses, publishes, or permits information to be examined in violation of this section shall be fined not more than $10,000.
				108.Restoration of State option to determine residency for purposes of higher education benefits
 (a)In GeneralSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
 (b)Effective DateThe repeal under subsection (a) shall take effect as if included in the original enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 110 Stat. 3009–546).
				IISecure Miles with All Resources and Technology
 201.DefinitionsIn this title: (1)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (2)SecretaryThe term Secretary means the Secretary of Homeland Security. (3)Situational awarenessThe term situational awareness has the meaning given the term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
				AInfrastructure and Equipment
 211.Strengthening the requirements for border security technology along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)in subsection (a)— (A)by inserting and border technology before in the vicinity of; and
 (B)by striking illegal crossings in areas of high illegal entry into the United Sates and inserting , impede, and detect illegal activity in high traffic areas; (2)in subsection (c)(1), by inserting and, pursuant to subsection (d), the installation, operation, and maintenance of technology after barriers and roads; and
 (3)by adding at the end the following new subsections:  (d)Installation, operation, and maintenance of technologyNot later than January 20, 2021, the Secretary of Homeland Security, in carrying out subsection (a), shall deploy the most practical and effective technology available along the United States border for achieving situational awareness and operational control of the border.
 (e)DefinitionsIn this section: (1)High traffic areasThe term high traffic areas means sectors along the northern, southern, or coastal border that—
 (A)are within the responsibility of U.S. Customs and Border Protection; and (B)have significant unlawful cross-border activity.
 (2)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (3)Situational awareness definedThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
 (4)TechnologyThe term technology includes border surveillance and detection technology, including— (A)radar surveillance systems;
 (B)Vehicle and Dismount Exploitation Radars (VADER); (C)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology;
 (D)sensors; (E)unmanned cameras;
 (F)man-portable and mobile vehicle-mounted unmanned aerial vehicles; and (G)any other devices, tools, or systems found to be more effective or advanced than those specified in subparagraphs (A) through (F)..
					212.Comprehensive southern border strategy
 (a)RequirementNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive southern border strategy.
 (b)ContentsThe strategy submitted under subsection (a) shall include— (1)a list of known physical barriers, levees, technologies, tools, and other devices that can be used to achieve and maintain situational awareness and operational control along the southern border;
 (2)a projected per mile cost estimate for each physical barrier, levee, technology, tool, and other device included on the list required under paragraph (1);
 (3)a detailed account of which type of physical barrier, levee, technology, tool, or other device the Department of Homeland Security believes is necessary to achieve and maintain situational awareness and operational control for each linear mile of the southern border;
 (4)an explanation for why such physical barrier, levee, technology, tool, or other device was chosen to achieve and maintain situational awareness and operational control for each linear mile of the southern border, including—
 (A)the methodology used to determine which type of physical barrier, levee, technology, tool, or other device was chosen for such linear mile;
 (B)an examination of existing manmade and natural barriers for each linear mile of the southern border;
 (C)the information collected and evaluated from— (i)the appropriate U.S. Customs and Border Protection Sector Chief;
 (ii)the Joint Task Force Commander; (iii)the appropriate State Governor;
 (iv)tribal government officials; (v)border county and city elected officials;
 (vi)local law enforcement officials; (vii)private property owners;
 (viii)local community groups, including human rights organizations; and (ix)other affected stakeholders; and
 (D)a privacy evaluation conducted by the Privacy Officer of the Department of Homeland Security, in accordance with the responsibilities and authorities under section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142), for each such physical barrier, levee, technology, tool, or other device;
 (5)a per mile cost calculation for each linear mile of the southern border given the type of physical barrier, levee, technology, tool, or other device chosen to achieve and maintain situational awareness and operational control for each linear mile; and
 (6)a cost justification for each time a more expensive physical barrier, levee, technology, tool, or other device is chosen over a less expensive option, as established by the per mile cost estimates required in paragraph (2).
 213.Control or eradication of carrizo cane and salt cedarNot later than January 20, 2019, the Secretary, after coordinating with the heads of relevant Federal, State, and local agencies, shall begin controlling or eradicating, as appropriate, the carrizo cane plant and any salt cedar along the Rio Grande River.
				214.Air and Marine Operations flight hours
 (a)Increased Flight HoursThe Secretary shall ensure that not fewer than 95,000 annual flight hours are executed by Air and Marine Operations of U.S. Customs and Border Protection, with adequate accountability and oversight, including strong privacy protections.
 (b)Unmanned Aerial SystemThe Secretary shall ensure that Air and Marine Operations operate unmanned aerial systems for not less than 24 hours per day for not fewer than five days per week.
					(c)Study and report
 (1)StudyNot later than 60 days after the date of the enactment of this Act, the Secretary shall commence a comprehensive study to—
 (A)identify deficiencies and opportunities for improvement in the capability of Air and Marine Operations to fulfill air and marine support requirements for the U.S. Border Patrol and other components of the Department of Homeland Security, including support in critical source and transit zones;
 (B)assess whether such requirements could better be fulfilled through the realignment of Air and Marine Operations as a directorate of the U.S. Border Patrol; and
 (C)identify deficiencies and opportunities for improvement in the capabilities of the U.S. Border Patrol and other departmental components to develop rigorous estimates of such requirements.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the results of the study required under paragraph (1), including recommendations and timeframes for implementing the recommendations contained in such study.
						215.Ports of entry infrastructure
					(a)Additional ports of entry
 (1)AuthorityThe Secretary may construct new ports of entry along the northern border and southern border and determine the location of any such new ports of entry.
						(2)Consultation
 (A)Requirement to consultThe Secretary shall consult with the Secretary of the Interior, the Secretary of Agriculture, the Administrator of General Services, and appropriate representatives of State and local governments, tribal governments, community groups, and property owners in the United States prior to selecting a location for any new port constructed pursuant to paragraph (1).
 (B)ConsiderationsThe purpose of the consultations required by subparagraph (A) shall be to minimize any negative impacts of any proposed new port on the environment, culture, commerce, and quality of life of the communities and residents located near such new port.
 (b)Expansion and modernization of high-Volume southern border ports of entryNot later than September 30, 2018, the Secretary shall provide to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a plan to expand the primary and secondary inspection lanes for vehicle, cargo, and pedestrian inbound and outbound inspection lanes at the top ten high-volume ports of entry on the southern border, as determined by the Secretary.
 (c)Estimates of inspection processing goals and wait-Time standardsThe plan required pursuant to subsection (b) shall be based on estimates by the Secretary of the number of such inspection lanes required to meet inspection processing goals and wait-time standards established by the Secretary.
 (d)Port of entry prioritizationPrior to constructing any new ports of entry pursuant to subsection (a), the Secretary shall complete the expansion and modernization of ports of entry pursuant to subsection (b), to the extent practicable.
					BGrants
				221.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
						
							2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program, which shall be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a sector or field office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)any cost or activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2017 Homeland Security Grant Program Notice of Funding Opportunity; and
 (3)any other appropriate border security activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of the fiscal years 2018 through 2022, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2018 through 2022 for grants under this section..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
						
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
						
							
								Sec. 2009. Operation Stonegarden..
					222.Southern border region emergency communications grant
 (a)In generalThe Secretary, in consultation with the Governors of the States located on the southern border, shall establish a two-year grant program to improve emergency communications in the southern border region.
 (b)Eligibility for grantsAn individual is eligible for a grant under this section if the individual demonstrates that the individual—
 (1)regularly resides or works in a State on the southern border; and (2)is at greater risk of border violence due to a lack of cellular and LTE network service at the individual’s residence or business and the individual’s proximity to the southern border.
 (c)Use of grantsGrants awarded under this section may be used to purchase satellite telephone communications systems and services that—
 (1)can provide access to 9–1–1 service; and (2)are equipped with receivers for the Global Positioning System.
						IIIReducing Significant Delays in Immigration Court
			301.Eliminate immigration court backlogs
 (a)Annual increases in immigration judgesThe Attorney General of the United States shall increase the total number of immigration judges to adjudicate pending cases and efficiently process future cases by at least—
 (1)55 judges during fiscal year 2018; (2)an additional 55 judges during fiscal year 2019; and
 (3)an additional 55 judges during fiscal year 2020. (b)Qualifications of Immigration JudgesThe Attorney General shall ensure that all newly hired immigration judges are highly qualified and trained to conduct fair, impartial hearings consistent with due process and that all newly hired immigration judges represent a diverse pool of individuals that includes a balance of individuals with nongovernmental, private bar, or academic experience in addition to government experience.
 (c)Necessary support staff for immigration judgesTo address the shortage of support staff for immigration judges, the Attorney General shall ensure that each immigration judge has sufficient support staff, adequate technological and security resources, and appropriate courtroom facilities.
 (d)Annual increases in board of immigration appeals personnelThe Attorney General shall increase the number of Board of Immigration Appeals staff attorneys (including necessary additional support staff) to efficiently process cases by at least—
 (1)23 attorneys during fiscal year 2018; (2)an additional 23 attorneys during fiscal year 2019; and
 (3)an additional 23 attorneys during fiscal year 2020. (e)GAO reportThe Comptroller General of the United States shall—
 (1)conduct a study of the hurdles to efficient hiring of immigration court judges within the Department of Justice; and
 (2)propose solutions to Congress for improving the efficiency of the hiring process. 302.Improved training for immigration judges and members of the Board of Immigration Appeals (a)In generalTo ensure efficient and fair proceedings, the Director of the Executive Office for Immigration Review shall facilitate robust training programs for immigration judges and members of the Board of Immigration Appeals.
 (b)Mandatory trainingTraining facilitated under subsection (a) shall include— (1)an expansion of the training program for new immigration judges and Board members;
 (2)continuing education regarding current developments in immigration law through regularly available training resources and an annual conference;
 (3)methods to ensure that immigration judges are trained on properly crafting and dictating decisions and standards of review, including improved on-bench reference materials and decision templates;
 (4)specialized training to handle cases involving other vulnerable populations including survivors of domestic violence/sexual assault/trafficking and individuals with mental disabilities in partnership with the National Council of Juvenile and Family Court Judges; and
 (5)specialized training in child interviewing, child psychology, and child trauma in partnership with the National Council of Juvenile and Family Court Judges for Immigration Judges.
 303.New technology to improve court efficiencyThe Director of the Executive Office for Immigration Review shall modernize its case management and related electronic systems, including allowing for electronic filing, to improve efficiency in the processing of immigration proceedings.
			IVAdvancing Reforms in Central America to Address the Factors Driving Migration
 401.DefinitionsIn this title: (1)Northern TriangleThe term Northern Triangle means the countries of El Salvador, Guatemala, and Honduras.
 (2)PlanThe term Plan means the Plan of the Alliance for Prosperity in the Northern Triangle, developed by the Governments of El Salvador, Guatemala, and Honduras, with the technical assistance of the Inter-American Development Bank, and representing a comprehensive approach to address the complex situation in the Northern Triangle.
				AEffectively Coordinating United States Engagement in Central America
				411.United States coordinator for engagement in Central America
 (a)DesignationNot later than 30 days after the date of the enactment of this Act, the President shall designate a senior official to coordinate the efforts of the Federal Government under this title and the efforts of international partners to strengthen citizen security, the rule of law, and economic prosperity in Central America and to protect vulnerable populations in the region.
 (b)SupervisionThe official designated under subsection (a) shall report directly to the President. (c)DutiesThe official designated under subsection (a) shall coordinate the efforts, activities, and programs related to United States engagement in Central America under this title, including—
 (1)coordinating with the Department of State, the Department of Justice (including the Federal Bureau of Investigation), the Department of Homeland Security, the intelligence community, and international partners regarding United States efforts to confront armed criminal gangs, illicit trafficking networks, and organized crime responsible for high levels of violence, extortion, and corruption in Central America;
 (2)coordinating with the Department of State, the United States Agency for International Development, and international partners regarding United States efforts to prevent and mitigate the effects of violent criminal gangs and transnational criminal organizations on vulnerable Central American populations, including women and children;
 (3)coordinating with the Department of State, the Department of Homeland Security, and international partners regarding United States efforts to counter human smugglers illegally transporting Central American migrants to the United States;
 (4)coordinating with the Department of State, the Department of Homeland Security, the United States Agency for International Development, and international partners, including the United Nations High Commissioner for Refugees, to increase protections for vulnerable Central American populations, improve refugee processing, and strengthen asylum systems throughout the region;
 (5)coordinating with the Department of State, the Department of Defense, the Department of Justice (including the Drug Enforcement Administration), the Department of the Treasury, the intelligence community, and international partners regarding United States efforts to combat illicit narcotics traffickers, interdict transshipments of illicit narcotics, and disrupt the financing of the illicit narcotics trade;
 (6)coordinating with the Department of State, the Department of the Treasury, the Department of Justice, the intelligence community, the United States Agency for International Development, and international partners regarding United States efforts to combat corruption, money laundering, and illicit financial networks;
 (7)coordinating with the Department of State, the Department of Justice, the United States Agency for International Development, and international partners regarding United States efforts to strengthen the rule of law, democratic governance, and human rights protections; and
 (8)coordinating with the Department of State, the Department of Agriculture, the United States Agency for International Development, the Overseas Private Investment Corporation, the United States Trade and Development Agency, the Department of Labor, and international partners, including the Inter-American Development Bank, to strengthen the foundation for inclusive economic growth and improve food security, investment climate, and protections for labor rights.
 (d)ConsultationThe official designated under subsection (a) shall consult with Congress, multilateral organizations and institutions, foreign governments, and domestic and international civil society organizations in carrying out this section.
					BTargeting Assistance to Appropriate Communities in the Northern Triangle
 421.Targeting assistance to appropriate communitiesNot later than one year after the date of the enactment of this Act and annually thereafter for each of the five succeeding years, the Comptroller General of the United States shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report that contains the following:
 (1)Raw data on the number of children migrating to the United States from each community or geographic area in the Northern Triangle.
 (2)An assessment of whether United States foreign assistance to the Northern Triangle is effectively reaching the communities and geographic areas from which children are migrating.
 (3)An assessment of the extent to which the State Department and the United States Agency for International Development are adjusting programming in the Northern Triangle as migration patterns shift.
					CRegional Millennium Challenge Corporation Compacts
				431.MCC compacts
 (a)Concurrent compactsSection 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708) is amended— (1)in subsection (a), by adding at the end the following new sentence: The Board may enter into a Compact with more than one eligible country in a region if the Board determines that a regional development strategy would further regional development objectives.;
 (2)in subsection (k)— (A)by striking the first sentence; and
 (B)by striking the existing and inserting an existing; and (3)by adding at the end the following new subsection:
							
 (l)Concurrent compactsIn accordance with the requirements of this Act, an eligible country and the United States may enter into and have in effect more than one Compact at any given time, including a concurrent Compact for purposes of regional economic integration or cross-border collaborations, only if the Board determines that such country is making considerable and demonstrable progress in implementing the terms of the existing Compact and any supplementary agreements thereto..
 (b)Conforming amendmentsThe Millennium Challenge Act of 2003 is amended— (1)in subsection (b) of section 609 (22 U.S.C. 7708)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking the national development strategy of the eligible country and inserting the national or regional development strategy of the country or countries; and
 (ii)in each of subparagraphs (A), (B), (E), and (J), by striking the country each place it appears and inserting the country or countries; and (B)in paragraph (3)—
 (i)by inserting or regional development strategy after national development strategy; and (ii)by inserting or governments of the countries in the case of regional investments after government of the country; and
 (2)in subparagraph (A) of section 613(b)(2) of such Act (22 U.S.C. 7712(b)(2)) by striking the Compact and inserting any Compact. DUnited States Leadership for Engaging International Donors and Partners 441.Requirement for strategy to secure support of international donors and partners (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a three-year strategy that—
 (1)describes how the United States will secure support from international donors and regional partners (including Colombia and Mexico) for the implementation of the Plan;
 (2)identifies governments that are willing to provide financial and technical assistance for the implementation of the Plan and a description of such assistance; and
 (3)identifies the financial and technical assistance to be provided by multilateral institutions, including the Inter-American Development Bank, the World Bank, the International Monetary Fund, the Andean Development Corporation–Development Bank of Latin America, and the Organization of American States, and a description of such assistance.
 (b)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary of the Treasury, as appropriate, shall— (1)carry out diplomatic engagement to secure contributions of financial and technical assistance from international donors and partners in support of the Plan; and
 (2)take all necessary steps to ensure effective cooperation among international donors and partners supporting the Plan.
 (c)ReportNot later than one year after submitting the strategy required under subsection (a), the Secretary of State shall submit to the appropriate congressional committees a report that describes—
 (1)the progress made in implementing the strategy; and (2)the financial and technical assistance provided by international donors and partners, including the multilateral institutions specified in subsection (a)(3).
 (d)BriefingsUpon a request from any of the appropriate congressional committees, the Secretary of State shall provide a briefing to such committee that describes the progress made in implementing the strategy required under subsection (a).
 (e)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. 